Citation Nr: 0932404	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-33 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
right ankle disability.

2.  Entitlement to service connection for the residuals of a 
neck injury, to include as secondary to service-connected 
right ankle disability.

 
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to July 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a low back disability, to include as 
secondary to service-connected right ankle disability, and 
for the residuals of a neck injury, to include as secondary 
to service-connected right ankle disability.  In June 2009, 
the Veteran testified before the Board via a videoconference. 

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Additional development is necessary prior to further 
disposition of the claims.

The Veteran contends that his current low back disability and 
neck condition are related to injuries in service.  He 
contends that, while serving onboard the USS Mauna Kea, the 
ship collided with another ship at sea.  One of the members 
of his team was in danger of being hit, and the Veteran 
attempted to move him out of the way.  However, he then 
became entangled in phone wires, which wrapped around his 
right ankle and pulled him six to eight feet in the air.  He 
was dragged across the ship until he was cut loose.  He 
contends that ever since that incident, his back and neck 
have hurt him on a continual basis.   

With regard to his low back disability, the Veteran's service 
medical records reflect that on April 1973 enlistment 
examination, he reported experiencing recurrent back pain.  
In February 1976, he complained of back pain since 
exercising.  He was instructed to apply heat and continue to 
exercise.  In January 1983, he reported an injury to his 
right ankle while completing a line-up drill.  There was a 
three-inch rope burn on the right ankle and a left knee 
abrasion.  A February 1983 follow-up record classifies the 
event instead as an accident on a ship, and reflected 
continuing pain in the Veteran's lower back and feet.  He was 
experiencing recurrent rectal pain, which was assessed as 
coccydynia.  He was prescribed medication and put on light 
duty for 30 days.  

With regard to his neck condition, in January 1977, he 
reported having a stiff neck, which was caused by trauma to 
his head while playing sports.  He had limited range of 
motion of the head.  X-ray examination revealed no fracture 
to the cervical spine.  The diagnosis was spastic torticollis 
of the neck.  Two weeks later, he complained that his neck 
was still painful.

On May 2008 VA examination, the Veteran was diagnosed with 
degenerative joint disease of both the cervical spine and the 
lumbar spine.  There was pain on repetitive movement in both 
the neck and lower back.  The examiner concluded that the 
Veteran's service-connected right ankle condition could not, 
on any scientific basis, be related to his cervical spine 
disability or lumbar spine disability.  Therefore, his neck 
and back disabilities could not be related to his service.  
In an addendum, the examiner noted that the claims file had 
been reviewed, and elaborated that the current neck 
disability was not related to the in-service diagnosis of 
spastic thoracolysis of the neck, as that is a muscle injury 
rather than a spine injury.  The examiner concluded that the 
current low back disability was not related to the in-service 
diagnosis of coccydonia, as such an injury relates to the 
coccyx and not the lumbar spine. 

At the June 2009 hearing, the Veteran indicated that his 
current low back pain was felt, bilaterally, in the area 
right above his belt line.  He indicated that his current 
neck pain was focused in the center of the top of his neck, 
at the base of his spine. 

In June 2009, the Veteran submitted a medical record from his 
private physician which evidences continued back, arm, and 
leg pain.  The physician diagnosed the Veteran with "chronic 
pain" which she believed was "more likely that not related 
to an incident during his military service during which he 
sustained some injuries."

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  In 
this case, although the Veteran has been afforded a VA 
examination in relation his claims, he has since raised the 
contention that his low back disability and neck condition 
are related to the 1983 ship incident.  The Veteran is 
competent to report injuries to his back and neck and 
resulting continuing pain, because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  Additionally, his 
testimony is credible.  Therefore, although the last VA 
examiner offered opinions relating to portions of the 
Veteran's claim, it remains unclear to the Board whether the 
Veteran's current low back disability and neck condition are 
related to the January 1983 ship incident, and a remand for 
an additional etiological opinion is necessary.  
Additionally, it is still unclear to the Board whether the 
Veteran's any current low back disability is related to the 
in-service diagnosis of coccydonia.

Finally, at his June 2009 hearing, the Veteran testified that 
he had received treatment for his back and neck problems from 
Dr. Gregg Coodley for over ten years, and more recently, from 
Dr. Alison Fish.  Although a June 2009 record from Dr. Fish 
has been associated with the claims file, attempts should be 
made to obtain the remainder of the private records.  38 
C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any necessary 
authorization from the Veteran, obtain the 
Veteran's medical records from Dr. Gregg 
Coodley in Portland, Oregon, and from Dr. 
Alison Fish in Arkansas.  All attempts to 
secure the records must be documented in 
the claims folder.

2.  Thereafter, schedule the Veteran for a 
spine examination to determine whether any 
current low back disability or neck 
condition is in any way related to the in-
service January 1983 incident.  The claims 
file must be reviewed by the examiner and 
the report must indicate that the claims 
file was reviewed.  The examiner should 
specifically opine as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the Veteran's 
low back disability or neck condition is 
related to the 1983 injury.  If the 
disabilities are determined to have some 
other cause, such a finding should be 
noted and explained.  The examiner should 
also identify whether the Veteran has any 
current residuals from the in-service 
diagnosis of coccydonia.  The examiner 
must take into consideration the Veteran's 
statements regarding the circumstances and 
injuries associated with the January 1983 
incident onboard the ship, and his report 
of continuity of low back pain and neck 
pain in the years following his separation 
from service.  Dalton v. Nicholson, 21 
Vet. App. 23 (examination inadequate where 
examiner did not comment on Veteran's 
report of in-service injury but relied on 
absence of evidence in service medical 
records to provide negative opinion).  The 
rationale, with citation to relevant 
medical findings, must be provided.  The 
examiner should reconcile any opinions 
reached with the June 2009 private opinion 
that the Veteran's chronic pain is more 
likely than not related to an injury in 
service. 

3.  Then, readjudicate the claims.  If the 
decisions remain adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response. Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

